03/17/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 20-0588

STATE OF MONTANA,

             Plaintiff and Appellee,

        v.

RYAN PATRICK SULLIVAN,

             Defendant and Appellant.


                                  ORDER

        Upon consideration of Appellant’s motion to supplement the

record and stay the briefing schedule, and good cause appearing,

        IT IS HEREBY ORDERED that the following transcript shall be

prepared and placed in the file of this Court in this cause within 30

days:

        10/22/2019 – Hearing to Serve Probation Violation Papers

        IT IS FURTHER ORDERED that the briefing schedule is

STAYED pending filing of this transcript and the supplemental

transcripts ordered simultaneously in DA 20-0589. Upon filing of all

ordered transcripts, Appellant shall have thirty (30) days in which to

prepare, file, and serve his opening brief on appeal.
     No further extensions will be granted.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    March 17 2022